—In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated July 25, 2002, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff Patricia Gonforone allegedly was injured when she slipped and fell on a slippery substance on the sidewalk in front of the defendants’ store. The substance allegedly was wet and greasy and, in part, congealed and crusty. After the completion of discovery, the defendants moved for summary judgment dismissing the complaint contending that they did not create or have actual or constructive notice of the condition. The Supreme Court denied the motion. We reverse.
Contrary to the plaintiffs’ contention, the defendants made a prima facie showing of entitlement to summary judgment. In opposition to the motion, the plaintiffs did not claim that the defendants created or had actual notice of the condition, and they failed to come forward with evidence sufficient to raise a triable issue of fact as to whether the defendants had constructive notice of the substance (see Dixon v Lichtman, 295 AD2d 308; Meyer v Pathmark Stores, 290 AD2d 423; Marukos v Waldbaums, Inc., 267 AD2d 434; Santora v Golub Corp., 245 AD2d 693). Consequently, the Supreme Court should have granted the motion. Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.